Citation Nr: 0214865	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  01-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under Title 38 United States Code, Section 1922(a).

(The issue of entitlement to a rating in excess of 10 percent 
for service-connected chronic adjustment disorder with post-
traumatic stress disorder is the subject of a separate 
decision).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from October 1970 to June 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 determination of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO & IC).  In connection with 
his appeal the veteran testified before the undersigned in 
May 2002; a transcript of that hearing is associated with the 
claims file.


REMAND

According to the statutory provisions that govern the 
determination of eligibility for RH, such insurance can be 
furnished when the claimant is in good health, other than 
disabilities for which service connection has been 
established.  38 U.S.C.A. § 1922(a) (West 1991).  In the 
instant case, the veteran is seeking service connection for 
additional disabilities, claimed as secondary to his service-
connected psychiatric disability.  He has asserted 
entitlement to service connection for cardiovascular disease 
(previously denied by the RO), and has also raised claims of 
entitlement to service connection for nicotine addiction, a 
lung disorder, sinusitis, and shoulder and neck disorders.  

The claims files reflect RO deferral of adjudication of such 
additional service connection matters pending receipt of 
information requested from the veteran.  The veteran has 
since identified treatment at VA facilities for the 
disabilities in question.  At the time of his May 2002 
hearing he evidenced a specific intent to pursue his 
cardiovascular claim.  Such unadjudicated service connection 
claims are inextricably intertwined with the insurance matter 
in appellate status.  Therefore, VA review of his request for 
insurance must be deferred pending further procedural action.

Accordingly, the case is REMANDED to the Philadelphia RO & IC 
for the following action:

1.  The Philadelphia RO & IC should 
forward the veteran's claims files to the 
Detroit, Michigan, RO, for clarification 
as to the veteran's intent to pursue 
claims of entitlement to secondary 
service connection for nicotine 
addiction, a lung disorder, sinusitis, 
and shoulder and neck disorders and for 
review of the claim of entitlement to 
service connection for a cardiac 
disability, on the basis of materiality.  
The veteran's claim of eligibility for RH 
is to be held in abeyance by the 
Philadelphia RO & IC until such review is 
completed.

2.  The Detroit, Michigan, RO should 
obtain clarification from the veteran as 
to his intent to pursue claims of 
entitlement to service connection for 
nicotine addiction, a lung disorder, 
sinusitis, and shoulder and neck 
disorders, and take development action as 
appropriate.  The RO must, in any case, 
review the claims files and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) are fully 
complied with relevant to the veteran's 
cardiovascular claim.

3.  The Detroit, Michigan, RO should then 
adjudicate any raised service connection 
claims, and the veteran's application to 
reopen his claim of entitlement to 
service connection for cardiovascular 
disability.  If the service connection 
benefits sought remain denied, the RO 
should provide the veteran with notice of 
the decision and reasons for the denial, 
and notice as to his appellate rights.  
The veteran should be afforded an 
appropriate period in which to respond.

4.  Thereafter, the claims files should 
be returned to the Philadelphia RO & IC, 
which should re-adjudicate the issue of 
entitlement to RH insurance.  If the 
benefit sought by the veteran is not 
granted, a supplemental statement of the 
case should be issued, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


